Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1,5-10,14-17,21-25 allowable. The restriction requirement as set forth in the Office action mailed on 02/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/17/2021 is withdrawn.  No claims are any longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Frame on 5/21/21. Authorization was given for charging any necessary fees to deposit account 140930.

The application has been amended as follows: 

Claim 1 (Examiner amended)	An ion source, comprising:
a chamber, comprising at least one electrically conductive wall;
a cathode disposed on one end of the chamber;
a first side electrode disposed on one side wall;
an arc power supply to bias the cathode at a negative voltage relative to the electrically conductive wall; 
an electrode power supply to bias the first side electrode, where an output of the electrode power supply is between 0 and -50V relative to the electrically conductive wall; and
a controller in communication with the electrode power supply, wherein the controller varies the output of the electrode power supply based on a feed gas that is used, such that controller sets the output of the electrode power supply to 0V if an arsenic-based feed gas is used.

Claims 2-4 (cancelled)

Claim 5 (Examiner amended) An ion source, comprising:
a chamber, comprising at least one electrically conductive wall;
a cathode disposed on one end of the chamber;
a first side electrode disposed on one side wall;
an arc power supply to bias the cathode at a negative voltage relative to the electrically conductive wall; and
an electrode power supply to bias the first side electrode, where an output of the electrode power supply is between 0 and -50V relative to the electrically conductive wall;
a controller in communication with the electrode power supply, wherein the controller varies the output of the electrode power supply based on a feed gas that is used, such that the controller sets the output of the electrode power supply to a value between -5V and -50V if a boron-based feed gas is used.

Claim 6 (Examiner amended) The ion source of claim 5 [[3]], wherein the controller sets the output of the electrode power supply to a value between -8V and -30V if a boron-based feed gas is used.

Claim 10 (Examiner amended) An ion source, comprising:
a chamber, comprising at least one electrically conductive wall;
a cathode disposed on one end of the chamber;
a first side electrode disposed on one side wall;
an arc power supply to bias the cathode at a negative voltage relative to the electrically conductive wall; 
an electrode power supply to bias the first side electrode; and 
a controller, comprising an input device through which an operator may enter a desired feed gas, and wherein the controller controls an output of the electrode power supply, such that the output is 0V when an arsenic-based , between -5V and -50V relative to the electrically conductive wall, when a boron-based feed gas is selected.

Claims 11-13 (cancelled)

Claim 17 (Examiner amended) An ion source, comprising:
a chamber, comprising at least one electrically conductive wall;
a cathode disposed on one end of the chamber;
a first side electrode disposed on one side wall; 
an arc power supply to bias the cathode at a negative voltage relative to the electrically conductive wall; 
an electrode power supply to bias the first side electrode, wherein the electrode power supply supplies a negative voltage between -5V and -50V relative to the electrically conductive wall; 
; and
a controller in communication with a select signal of the switch such that the controller selects the first portion when a boron-based feed gas is used and selects the second position when an arsenic-based feed gas is used.

Claims 18-20 (cancelled)

Claim 21 (Examiner amended, new) The ion source of claim 5, further comprising a second side electrode disposed on a second side wall, wherein the second side electrode is in communication with the electrode power supply. 

Claim 22 (Examiner amended, new) The ion source of claim 5, further comprising a repeller disposed on an opposite end of the chamber.

Claim 23 (Examiner amended, new) The ion source of claim 17, further comprising a second side electrode disposed on a second side wall, wherein the second side electrode is in communication with the electrode power supply. 

Claim 24 (Examiner amended, new) The ion source of claim 17, further comprising a repeller disposed on an opposite end of the chamber.

Claim 25 (Examiner amended, new) The ion source of claim 17, wherein the electrode power supply supplies a negative voltage between -8V and -30V relative to the electrically conductive wall.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest available prior art is Alvarado US 20170117113 A1. Alvarado discloses a similar structure including a side electrode that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/SEAN M LUCK/Examiner, Art Unit 2881